DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.  Claims 13 and 19 are amended.  Claim 20 is cancelled.  Claims 6 and 7 had been previously cancelled.  Therefore, claims 1-5, 8-19, 21 and 22 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable portion that is an elastically expandable and contractable hose of the lubricant line of claim 5 that interacts/is part of at least one inductive element of claim 1 must be shown or the feature(s) canceled from the claim(s).  Examiner interprets neither inductive elements 18 or 19 are shown to interact with lubrication line 4 to create a current.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  At least claims 5 and 19 contain “contractable” in describing a hose.  Both “contractable” and “contractible” are correct spellings but it appears “contractible” in context with describing a hose is the appropriate spelling.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 lists an inductive element generates a current from a movement of a moveable portion.  The moveable portion of claim 5 is an elastically expandable and contractable hose of the lubricant line.  The figure does not show the devices associated with pistons 12, 13 or 14 having an inductive element working in conjunction with an elastically expandable and contractable hose to create a current.  With pistons 12 and 14 the hose is not located near inductive elements 18 and 19.  With piston 13 the hose appears to go through the cylinder but there is no inductive element in this device.  Further, paragraph [0014], lines 29-31, of the Specification disclose an inductive element as a magnet mounted on a piston working in conjunction with a coil mounted outside the piston cylinder.  Examiner finds inadequate direction provided by the inventor to enable one of ordinary skill in the art to create a current using an inductive element powered by an expandable and contractable hose.  In addition, Examiner finds an undue quantity of experimentation would be required to make or use the invention based on the content of the disclosure.   




 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paar et al., WO 2016/176308 (U.S. equivalent Patent Publication 2018/0135801 used for paragraph designations) in view of French et al., U.S. Patent 6,535,135.

 As per claim 1, Paar et al. disclose a lubrication system (abstract) for supplying a lubricant to at least one lubrication point (para [0001]), the lubrication system comprising:
 	at least one lubricant line (24), and
 	at least one lubricant system component (26) [lubricant injector] that is connected to the lubricant line (24),
 	wherein the lubrication system component (26) includes at least one movable element (56) [indicator pin] and/or the lubricant line includes at least one movable portion, and generate a current from a movement of the at least one moveable element (56) (paras [0020, 0021]) or the at least one movable portion.
 	Paar et al. does not disclose further including at least one inductive element configured to interact with the at least one movable element or the at least one movable portion.  Instead, Paar et al. uses a piezoelectric element in conjunction with the indicator pin to generate a current.
	However, French et al. in their Bearing with Wireless Self-Powered Sensor Unit invention teach the use of a component with a sensing device, a transmitter and a power supply for producing electrical energy.  The electric power is generated by means of electromechanical energy by means of a power supply 64 that includes magnets which act to induce a voltage in conjunction with nearby teeth passing by (col. 4, line 39 to col. 5, line 46).  Therefore, it would have been obvious to one of ordinary skill in the 

As per claim 2, Paar et al. and French et al. as set forth above, disclose the lubrication system component (26) is a lubricant pump or a lubricant distributor (26) or a lubrication monitoring device or a valve.

As per claim 3, Paar et al. and French et al. as set forth above, disclose the at least one moveable element (56) comprises a piston (56). 

As per claim 4, Paar et al. and French et al. as set forth above, as modified, disclose the inductive element (64) is configured to provide energy for operating the at least one lubrication system component (26) (paras [0021-0022]).

As per claim 8, Paar et al. and French et al. as set forth above, as modified, disclose at least one sensor element (32) [transmitter] configured to receive energy generated by the energy-generating element (64).

As per claim 9, Paar et al. and French et al. as set forth above, disclose the inductive element (64) is configured to supply the at least one sensor element (30) with energy such that the sensor element (30) 

As per claim 10, Paar et al. and French et al. as set forth above, disclose
 	 a signal transmission device (32) [transmitter] configured to wirelessly transmit and/or to receive a signal provided by a lubrication system component (26) (para [0021]),
 	wherein the signal transmission device (32) is supplied with energy from the inductive element (64); and/or
 	wherein the lubrication system includes at least one sensor element, and the at least one sensor element includes a signal transmission device that is configured to wirelessly transmit a signal detected by the sensor element, wherein the signal transmission device is supplied with energy by the energy generated by the inductive element.

As per claims 11 and 17, Paar et al. and French et al. as set forth above, as modified, disclose at least one energy storage device (col. 7, lines 41 to 54) that is associated with the inductive element (64) and is configured to store the energy generated by the inductive (64) element.   

As per claims 12 and 17, Paar et al. and French et al. as set forth above, as modified, disclose the energy storage device (col. 7, lines 41 to 54) is connected to at least one lubrication system component (26) and/or to at least one sensor element in order to supply the lubrication system component (26) and/or the sensor element with energy.

As per claim 16, Paar et al. and French et al. as set forth above, as modified, disclose a magnet connected to the at least one movable element (56) and/or the at least one movable portion for 

As per claim 18, Paar et al. and French et al. as set forth above, as modified, disclose a signal transmission device (32) [transmitter] electrically connected to the battery or to the capacitor (col. 7, lines 41 to 54, col. 4, line 39 to col. 5, line 45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paar et al., WO 2016/176308 (U.S. equivalent Patent Publication 2018/0135801 used for paragraph designations) in view of French et al., U.S. Patent 6,535,135, further in view of Gagan, U.S. Patent Publication 2014/0060974.

As per claim 5, Paar et al. and French et al. as set forth above, disclose the claimed invention except for the lubrication line includes the at least one movable portion is an elastically expandable and contractable hose of the lubricant line. Paar et al. is not specific as to the type of material used. 
  However, Gagan in his Idle Gear Remote Grease Line invention teaches a grease delivery device that includes a hose 102 that is flexible and constructed of plastic (Abstract, para [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paar et al. and French with a flexible, plastic hose, as taught by Gagan .

Allowable Subject Matter
Claims 13-15, 19, 21 and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a lubrication system for supplying a lubricant to at least one lubrication point, the lubrication system including at least one lubricant line, at least one lubricant system component that is connected to the lubricant line, a movable piston and a piezo element mounted on or in the piston such that it is movable with the piston relative to a cylinder in which the piston is mounted and such that  a pressure generated by a movement of the piston generates a voltage across the piezo element.

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. Applicants argue the rejection is based on an overly broad reading of French, the rejection does not identify the modification to Paar that is required in order to arrive at the invention of claim 1 and the rejection does not provide a proper reason to modify French.  Examiner respectfully disagrees.  Applicants admit French discloses electromagnetic induction power generation and power generation from piezoelectric means are mentioned as alternative approaches to power generation that may be employed (col. 5, lines 18-21].  Applicants argue French deals with vibrating wheel bearings used in rail car axles, making no mention of lubrication devices.  If Applicants are arguing French is non-analogous In re Wood, 202 USPQ 171, 174.  In the instant case, Paar does not pertain to rail car bearings but rather generation of power where there is no other power readily available which is the same problem addressed by Paar in generating a signal from a remote location with no other power available.  
 	Next, Applicants argue the modification to Paar is not identified in a way that would allow one of ordinary skill in the art to modify Paar to arrive at the invention of claim 1.  Again, Examiner respectfully disagrees.  First, Examiner points out that both the inventions of Paar and French are highly detailed in the amount of structure shown in numerous figures with dozens of identified details shown.  In contrast, Applicants have one figure which Examiner interprets as a basic drawing showing far less detail and could be considered showing the general concept.  However, Examiner interprets one of ordinary skill in the art would be able to practice Applicants’ invention from the disclosure as Examiner believes one of ordinary skill in this art is highly skilled in mechanical structure.  Therefore, since one of ordinary skill in the art is of a high skill level in mechanical structure overall, Examiner interprets combining the inductive element described in French with the known movement of indicator pin 56 of Paar is within the skill level of one of ordinary skill.  Especially since French states both types of power sources can be employed.
	Next, Applicants argue the lack of a proper statement of a reason to modify Paar and that reducing the size of the overall unit does not have evidentiary basis.  Examiner respectfully disagrees.  Examiner interprets combining the inductive element of French with Paar would act to incorporate the design concept of French that encapsulates the inductive element in the footprint of the rest of the device and therefore would be situated around the indicator pin to reduce the overall height of the unit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654